Title: John Adams to Thomas Jefferson, [ca. 14] August 1813, with Postscript, 16 August 1813
From: Adams, John
To: Jefferson, Thomas


          
            Quincy  ca. 14 August 1813
            Κριοùς μὲν καὶ ὄνοuς διζήμεθα, Κúρνε, καὶ ἵππους
            εὐγενέας· καί τις βούλεται ἐξ ἀγαθῶν
            κτήσασθαι. γῆμαι δὲ κακὴν κακοũ οὐ μελεδαίνει
            ἐςθλὸς ἀνὴρ, ἤν οἱ χρήματα πολλὰ διδῶ.
            Behold my translation
            “My Friend Curnis, When We want to purchace, Horses, Asses or Rams, We inquire for the Wellborn. And every one wishes to procure, from the good Breeds. A good Man, does not care to marry a Shrew, the
			 Daughter of a Shrew; unless They give him, a great deal of Money with her.”
            What think you, of my translation? compare it with that of Grotius, and tell me, which, is nearest to the original in letter and in Spirit.
            Grotius renders it
            Nobilitas asinis et equis Simul, arietibus que
            Dat pretium: nec de Semine degeneri
            Admissura placet. Sed pravæ e Sanguine pravo,
            Si dos Sit, præsto est optima conditio.
            
            This flower of Greek Poetry, is extracted, from the
            ΘΕΟΓΝΙΔΟΣ ΜΕΓΑΡΕΩΣ ΠΑΡΑΙΝΕΣΕΙΣ.
            Theognis lived five hundred and forty four years before Jesus Christ.Has
			 Science or Morals, or Philosophy or Criticism or Christianity, advanced or
			 improved, or ent enlightened Mankind upon this Subject, and Shewn them, that the Idea of the “Well born” is a prejudice, a Phantasm, a Point no point, a point Cape Fly away, a dream, a Phantasm?
            I Say it is the ordonance of God Almighty, in the Constitution of human nature, and wrought into the Fabrick of the Universe. Philosophers and Politicians, may nibble and quibble, but they never will get rid of it. Their only resource is, to controul it. Wealth is another Monster to be Subdued. Hercules could not Subdue both or either. To Subdue them by regular approaches by a regular Seige and Strong fortifications was my Object in writing on Aristocracy, as I proposed to you in Grovenor Square.
            If you deny any one of these Positions, I will prove them to demonstration by Examples drawn from your own Virginia, and from every other State in the Union, and from the History of every Nation civilized and Savage, from all We know of the time of the Creation of the World.
            Whence is the derivation of the Words Generous, Generously, Generosity &c? Johnson Says “Generous. a. Generosus Latin, Not of mean Birth; of good extraction. Noble of mind. magnanimous. open of Heart Liberal, munificent. Strong, vigorous.” and he might have added, Couragious heroic, patriotic.
            Littleton happens to be at hand. Generosus. Nobilis, ex præclaro genere ortus: qui a genere non deflectit. γεναῖος, ἐυγενής. Born of a noble Race, a Gentleman born. See his Examples.
            What is the origin of the Word Gentleman?
            It would be a curious critical Speculation for a learned Idler to pursue this Idea, through all Languages
            We may call this Sentiment a prejudice, because We can give what names We please, to Such things as We please; but in my opinion it is a part of the Natural History of Man: and Politicians and Philosophers may as well project to make The Animal live without Bones or Blool Blood, as Society can pretend to establish, a free Government without Attention to it.
          
          
            Quincy August 16. 1813. I can proceed no farther, with this Letter, as I intended.
            your Friend, my only Daughter, expired, yesterday morning in the Arms of Her Husband her Son, her Daughter, her Father and Mother, her Husbands two Sisters and two of her Nieces, in the 49th year of her Age, 46 of which She was the healthiest and firmest of Us all: Since which, She has been a monument to Suffering and to Patience.
            John Adams
          
        